Citation Nr: 1019172	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In August 2009, the Board reopened the Veteran's claim of 
entitlement too service connection for a left knee 
disability, and remanded the claim for additional 
development.  Unfortunately this matter must be remanded 
again, as will be discussed below.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to insure compliance).


REMAND

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 3 
C.F.R.§ 3.303(b) (2008).  

Service connection may be presumed for certain chronic 
diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2009).

Veterans are presumed to be in sound condition upon service 
entry "except as to defects, infirmities, or disorders noted 
at entrance into service," or where "clear and unmistakable" 
evidence demonstrates that a condition preexisted service and 
was not aggravated by service.  38 C.F.R. § 3.304(b) (2009).

As stated in the August 2009 remand decision, the Veteran 
reported he injured his left knee prior to entering service.  
However, upon an examination during service in September 
1969, an orthopedic specialist found the Veteran had no 
abnormality in his left knee and opined that it was his 
belief the Veteran would not have "any significant trouble 
with his knee in the future... he is qualified for military 
service."  See Dr. L H. Mims letter, dated September 1969.  
The Board determined that the presumption of sound condition 
has not been rebutted based on the evidence of the record.  
Therefore, the Board remanded this matter to determine 
whether there was in-service occurrence, rather than 
aggravation, of a left knee disability.  See Board Remand, 
dated August 2009.

The Veteran underwent a VA examination in December 2009.  The 
examiner essentially opined that the Veteran's left knee 
lateral meniscal tear, chondromalacia was less likely as not 
aggravated permanently by his military service.  The examiner 
explained that it was difficult to determine which injury 
prior to service caused the meniscal tear or which cause the 
most damage.  

The Board has asked for an opinion as to whether it is at 
least as likely as not that the Veteran's left knee 
disability is causally related to his period of active 
service, not aggravated by service.

While the further delay of this case is truly regrettable, 
due process considerations require such action. Accordingly, 
the case is REMANDED to the AMC for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination for the purpose of 
ascertaining whether his left knee 
disability is causally related to his 
period of active service (whether it was 
incurred in service, not aggravated by 
service).  The examination report should 
reflect that the examiner reviewed the 
claims folder. All opinions expressed by 
the examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements.  The examiner should 
specifically consider the Veteran's 
statements regarding having injured his 
knee in service, the corroborating 
statements of his fellow serviceman, and 
the Veteran's report of continuity of 
symptomatology, in determining whether 
the Veteran's current disability is 
related at least in part to his active 
service.

Based on a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's left knee 
disability is causally related to his 
period of active service.

2.  Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment. All claims 
remanded by the Board of Veterans' Appeals or by the U.S. 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



